Exhibit 10.11

MANAGEMENT SHAREHOLDERS AGREEMENT

OF

INTELSAT GLOBAL, LTD.

This Management Shareholders Agreement (“Agreement”), entered into on May 6,
2009, and effective as of February 4, 2008 (the “Effective Date”), by and among
Intelsat Global, Ltd. (formerly known as Serafina Holdings Limited), a Bermuda
exempted company (the “Company”), the sponsor shareholders, as defined in
Section 16 hereof (the “Sponsor Shareholders”), and each of the individual
shareholders who become parties hereto from time to time in accordance with the
terms hereof (each individually, a “Management Shareholder,” and collectively,
the “Management Shareholders,” and together with the Sponsor Shareholders, the
“Shareholders” and each a “Shareholder”). These parties are sometimes referred
to herein individually by name or as a “Party” and collectively as the
“Parties.”

RECITALS

WHEREAS, each Management Shareholder is an employee, consultant or director of
the Company or one or more subsidiaries of the Company;

WHEREAS, the Company has issued (or may hereafter issue) Common Shares (as
defined in Section 16) to each Management Shareholder, as a result of (i) the
issuance of Class A Shares (“Co-investment Shares”) pursuant to that certain
Contribution and Subscription Agreement, dated February 4, 2008 by and among the
Company and the investors named therein (the “Contribution Agreement”) or those
certain Subscription Agreements, dated as of May 6, 2009, by and among the
Company and the Investors named therein (the “Subscription Agreements”),
(ii) the issuance of Class A Restricted Shares (“Class A Restricted Shares”),
which Class A Restricted Shares were granted or issued pursuant to the
Contribution Agreement or may hereafter be granted or issued pursuant to the
Intelsat Global, Ltd. 2008 Share Incentive Plan (the “Share Incentive Plan”),
(iii) the issuance of restricted Class B Shares (“Class B Restricted Shares”),
which Class B Restricted Shares were granted or issued (or may hereafter be
granted or issued) pursuant to the Share Incentive Plan, (iv) the exercise by
Management Shareholders of vested options to purchase Class A Shares (“Vested
Options”), which Vested Options were granted or issued (or may hereafter be
granted or issued) to such Management Shareholder pursuant to the Share
Incentive Plan, or (v) any grant or issuance pursuant to any option other equity
compensation awards granted under any other employee benefit, stock purchase or
compensation plan, arrangement, or agreement hereafter adopted by the board of
directors of the Company (the “Board”) or entered into by the Company, as the
case may be;

WHEREAS, the Company, the Sponsor Shareholders and the Management Shareholders
desire to enter into this Agreement to provide for certain matters with respect
to the ownership and transfer by the Management Shareholders of all Common
Shares now or hereafter issued to or acquired by the Management Shareholders
(the “Restricted Shares”); and

WHEREAS, capitalized terms used herein without definition elsewhere in this
Agreement are defined in Section 16 hereof.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth herein, and other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Parties hereto, intending to be
legally bound, hereby agree as follows:

Section 1. General. No Management Shareholder shall directly or indirectly
Transfer any Restricted Shares or other securities of the Company, other than
(a) with the approval of the Board and, if applicable, in accordance with
Section 4, 5, 8 or 11, (b) as a Tag-Along Seller pursuant to Section 4 or as a
Drag-Along Seller (other than as a 60% Seller) pursuant to Section 5 or (c) to
any Permitted Transferee (clauses (a), (b) and (c) together with the next
following sentence, the “Permitted Transfer Provisions”) or following an Initial
Public Offering, Listing Event or applicable Termination of Employment to the
extent set forth in Section 13. The Company shall not record upon its books any
Transfer of any securities of the Company other than as permitted by and in
accordance with the Permitted Transfer Provisions, and any purported Transfer in
violation hereof shall be null and void and of no effect.

Section 2. Compliance. No Transfer of any securities of the Company otherwise
permitted under this Agreement shall be made if such Transfer (a) is in
violation of this Agreement, the Securities Act, or the securities laws of any
state, (b) would cause the Company to become subject to the registration
requirements of the U.S. Investment Company Act of 1940, as amended from time to
time or (c) would be a non-exempt “prohibited transaction” under ERISA or the
Code or cause all or any portion of the assets of the Company to constitute
“plan assets” under ERISA or Section 4975 of the Code.

Section 3. Agreement to be Bound. No Transfer of any securities of the Company
otherwise permitted by the Permitted Transfer Provisions shall be made or be
effective (and the Company shall not transfer on its books any securities)
unless (a) the certificates representing such securities issued to the
transferee bear the legend provided in Section 15 hereof, if required by such
Section 15, and (b) the transferee shall have executed and delivered to the
Company, as a condition precedent to such Transfer, an instrument or instruments
in form and substance satisfactory to the Board confirming that the transferee
agrees to be bound by the terms of this Agreement and accepts the rights and
obligations set forth hereunder, except that, (i) in the case of a Transfer to a
Permitted Transferee, all provisions that relate to Termination of Employment of
a Management Shareholder and the effects thereof shall continue to apply to such
Management Shareholder transferor and not to such Permitted Transferee and
(ii) in the case of a Transfer to a Person other than a Permitted Transferee,
Section 3 of this Agreement shall cease to apply following such Transfer;
provided, however, that the terms and conditions of (x) Section 3(b) hereof
shall not apply to any Transfer of Restricted Shares pursuant to Section 5
hereof except to the extent that the agreement providing for such Transfer
provides that the transferee shall be bound by this Agreement as a Management
Shareholder, and (y) Sections 3(a) and (b) hereof shall not apply to any
Transfers pursuant to a Public Offering or Rule 144.

 

2



--------------------------------------------------------------------------------

Section 4. Tag-Along Rights.

(a) Sale Notice. If, prior to any Initial Public Offering a Shareholder (or
group of Shareholders) proposes to Transfer (other than a Transfer in a Public
Offering or under Rule 144 but including a Transfer to which Section 5 would
apply), in the aggregate, 10% or more of the issued and outstanding Common
Shares in a transaction or series of related transactions (such shareholder
referred to as the “10% Seller”), then the 10% Seller shall first give written
notice (the “Sale Notice”) to the Management Shareholders (the “Offeree
Shareholders”), stating that it desires to make such Transfer, referring to this
Section 4, specifying the type(s) and number of Common Shares proposed to be
sold (the “Offer Shares”), and specifying the price, the form of consideration,
name and description of the purchaser (including controlling Persons) (the
“Proposed Transferee”) and the material terms pursuant to which such Transfer is
proposed to be made.

(b) Tag-Along Election. Within ten business days of the date of receipt of the
Sale Notice, each Offeree Shareholder shall deliver to the 10% Seller and to the
Company a written notice stating whether the Offeree Shareholder elects to sell
a pro rata portion of its Common Shares equal to the lesser of (1)(i) the total
number of Eligible Shares owned by such Offeree Shareholder, multiplied by
(ii) a fraction, (a) the numerator of which is the number of Offer Shares and
(b) the denominator of which is the total number of Common Shares owned by the
10% Seller) and (2) the Offeree Shareholder’s Eligible Shares, to such Proposed
Transferee on the same terms, purchase price and conditions as the 10% Seller
(with respect to each Offeree Shareholder, its “Tag-Along Shares”); provided
that the purchase price for any Tag-Along Shares that are Class B Shares shall
equal the Fair Market Value of each such Class B Share on the date of the Sale
Notice as determined by the Board prior to the consummation of the sale
contemplated by Section 4(a). An election pursuant to the first sentence of this
Section 4(b) shall constitute an irrevocable commitment by the Offeree
Shareholder making such election to sell such Tag-Along Shares to the Proposed
Transferee if the sale of Offer Shares to the Proposed Transferee occurs on the
terms contemplated thereby. Such terms may include a maximum number of Common
Shares such Proposed Transferee is willing to purchase, and, in such case, the
10% Seller and the Offeree Shareholders selling Common Shares pursuant hereto
shall be cut back pro rata based on the number of Common Shares each such
Shareholder is electing to sell. For the avoidance of doubt, nothing in this
Section 4 shall cause any unvested Restricted Shares or unvested options to
acquire Restricted Shares to become vested or exercisable and any election by a
Management Shareholder to sell a pro rata portion of their Eligible Shares
according to this Section 4 shall apply only to fully vested Eligible Shares.

(c) Third-Party Sale; Tag-Along Buyer. A sale to a Proposed Transferee pursuant
to this Section 4 shall only be consummated if the Proposed Transferee shall
purchase, within ninety (90) days of the date of the Sale Notice, concurrently
with and on the same terms and conditions and at the same price as the Offer
Shares, all of each Offeree Shareholder’s Tag-Along Shares with respect to such
sale, in accordance with their elections pursuant to this Section 4(c), and
subject to the last sentence thereof (the “Tag-Along Right”). Each Offeree
Shareholder electing to sell Tag-Along Shares (a “Tag-Along Seller”) agrees to
cooperate in consummating such a sale, including, without limitation, by
becoming

 

3



--------------------------------------------------------------------------------

a party to the sales agreement and all other appropriate related agreements,
delivering, at the consummation of such sale, share certificates and other
instruments for such Common Shares duly endorsed for transfer, free and clear of
all liens and encumbrances, and voting or consenting in favor of such
transaction (to the extent a vote or consent is required) and taking any other
necessary or appropriate action in furtherance thereof, including the execution
and delivery of any other appropriate agreements, certificates, instruments and
other documents (including, without limitation, making any representations and
warranties with respect to the Company or the Company’s business to the same
extent that the 10% Seller does). In addition, each Tag-Along Seller shall, if
and to the extent requested by the 10% Seller, agree to be severally responsible
for its proportionate share of the third-party expenses of sale incurred by the
sellers in connection with such sale and the monetary obligations and
liabilities incurred by the sellers in connection with such sale. Such monetary
obligations and liabilities shall include (to the extent such obligations are
incurred) obligations and liabilities for indemnification (including for
(i) breaches of representations and warranties made in connection with such sale
by the Company or any other seller with respect to the Company or the Company’s
business, (ii) breaches of covenants in effect prior to closing and (iii) other
matters), and shall also include amounts paid into escrow or subject to
holdbacks, and amounts subject to post-closing purchase price adjustments
provided all such obligations are equally applicable on a several and not joint
basis to each Tag-Along Seller based on the consideration received by such
Tag-Along Seller. The foregoing notwithstanding, (i) without the written consent
of a Tag-Along Seller, the amount of such obligations and liabilities for which
such Tag-Along Seller shall be responsible shall not exceed the gross proceeds
received by such Tag-Along Seller in such sale, (ii) a Tag-Along Seller shall
not be obligated to enter into any non-compete or other post-closing covenant
that restricts its activities in any way and (iii) a Tag-Along Seller shall not
be responsible for the fraud of any other seller or for any indemnification
obligations and liabilities for breaches of representations and warranties made
by any other seller with respect to such other seller’s (A) ownership of and
title to capital shares of the Company, (B) organization, (C) authority and
(D) conflicts and consents.

Section 5. Drag-Along Rights.

(a) If, prior to any Initial Public Offering, a Sponsor Shareholder (or group of
Sponsor Shareholders) (the “60% Seller”) proposes to Transfer, in a bona fide
arm’s-length transaction or series of related transactions, to a Person not
affiliated with such Sponsor Shareholder (or group of Sponsor Shareholders), at
least 60% of the voting power with respect to the election of directors of
then-outstanding Common Shares, including pursuant to a sale, merger, business
combination, recapitalization, consolidation, reorganization, restructuring or
similar transaction, the 60% Seller shall have the option (a “Drag-Along
Right”), exercisable upon ten (10) business days’ prior written notice to the
Management Shareholders, to require the Management Shareholders to sell a number
of their Common Shares equal to (1) the total number of Common Shares, owned by
such Management Shareholder, multiplied by (2) a fraction (i) the numerator of
which is the number of Common Shares the 60% Seller proposes to Transfer to the
Proposed Transferee and (ii) the denominator of which is the total number of
Common Shares held by the 60% Seller; provided that the sale price of any Class
B Share that is required to be sold according

 

4



--------------------------------------------------------------------------------

to such Drag-Along Right shall equal the Fair Market Value of each such Class B
Share on the date of the anticipated consummation of such sale contemplated in
this Section 5 as determined by the Board prior to such sale. For the avoidance
of doubt, nothing in this Section 5 shall cause any unvested Restricted Shares
or unvested options to acquire Restricted Shares to become vested or exercisable
and any requirement by the 60% Seller for a Management Shareholder to sell a
number of their Common Shares shall apply only to fully vested Common Shares.

(b) Each Management Shareholder selling Common Shares pursuant to a transaction
contemplated by this Section 5 (a “Drag-Along Seller”) agrees to cooperate in
consummating such a sale, including, without limitation, by becoming a party to
the sales agreement and all other appropriate related agreements, delivering, at
the consummation of such sale, share certificates (if any) and other instruments
for such Common Shares duly endorsed for transfer, free and clear of all liens
and encumbrances, and voting or consenting in favor of such transaction (to the
extent a vote or consent is required) and taking any other necessary or
appropriate action in furtherance thereof, including the execution and delivery
of any other appropriate agreements, certificates, instruments and other
documents (including, without limitation, making any representations and
warranties with respect to the Company or the Company’s business to the same
extent that the 60% Seller does). In addition, each Drag-Along Seller shall, if
and to the extent requested by the 60% Seller, agree to be severally responsible
for its proportionate share (based on share of total cash consideration received
by all sellers in the transaction) of the third-party expenses of sale incurred
by the sellers in connection with such sale and the monetary obligations and
liabilities incurred by the sellers in connection with such sale. Such several
monetary obligations and liabilities shall include (to the extent such
obligations are incurred) monetary obligations and liabilities for
indemnification (including for (a) breaches of representations and warranties
made in connection with such sale by the Company or any other seller with
respect to the Company or the Company’s business and (b) breaches of covenants
in effect prior to closing, but only, the case of either (a) or (b) to the
extent such breaches or inaccuracies are of a type for which insurance can be
obtained on commercially reasonable terms), and shall also include amounts paid
into escrow or subject to holdbacks, and amounts subject to post-closing
purchase price adjustments, provided that all such obligations are equally
applicable on a several and not joint basis to each Drag-Along Seller based on
the consideration received by such Drag-Along Seller. The foregoing
notwithstanding, (a) without the written consent of a Drag-Along Seller, the
amount of such obligations and liabilities for which such Drag-Along Seller
shall be responsible shall not exceed the gross proceeds received by such
Drag-Along Seller in such sale, (b) the duration of a Drag-Along Seller’s
liability for indemnification with respect to a Transfer under this Section 5
shall not exceed one year from the date of such Transfer, (c) a Drag-Along
Seller shall not be obligated to enter into any additional non-compete or other
post-closing covenant that restricts its activities in any way and (d) a
Drag-Along Seller shall not be responsible for the fraud of any other seller or
any indemnification obligations and liabilities for breaches of representations
and warranties made by any other seller with respect to such other seller’s
(i) ownership of and title to capital shares of the Company, (ii) organization,
(iii) authority and (iv) conflicts and consents.

 

5



--------------------------------------------------------------------------------

Section 6. Right of First Offer.

(a) ROFO Notice. If (x) a Management Shareholder (or group of Management
Shareholders) (the “Initiating Seller”) proposes to Transfer any Common Shares
and such Transfer has been approved by the Board, then the Initiating Seller
shall first give written notice (the “ROFO Notice”) to the Sponsor Shareholders
(the “ROFO Offeree Shareholders”), stating that it desires to make such
Transfer, referring to this Section 6, specifying the type(s) and number of
Common Shares proposed to be sold (the “ROFO Offer Shares”), and specifying a
cash price per Share the Initiating Seller seeks to receive (as applicable, the
“Proposed Price”). This Section 6 shall not apply to shares sold by an Offeree
Shareholder, Drag-Along Seller or 60% Seller pursuant to Sections 4 and 5,
respectively.

(b) ROFO Election. Within ten business days of the date of receipt of the ROFO
Notice, each ROFO Offeree Shareholder shall deliver to the Initiating Seller and
to the Company a written notice (the “ROFO Election”) stating whether the ROFO
Offeree Shareholder elects to purchase a portion of the ROFO Offer Shares and,
if so, the number (and, if relevant, the type) of Common Shares such Shareholder
elects to purchase. The number of Common Shares to be sold to a ROFO Offeree
Shareholder pursuant to the immediately preceding sentence is referred to as the
“Allocated Shares.” Within ten (10) business days of receipt of the last ROFO
Election, the Initiating Seller shall sell to each electing ROFO Offeree
Shareholder such Shareholder’s Common Shares at the Proposed Price.

(c) In the event that the ROFO Offeree Shareholders do not purchase all of the
ROFO Offer Shares pursuant to the foregoing Sections 6(b) and (c), the
Initiating Seller may then Transfer any remaining portion of the ROFO Offer
Shares to any Person or Persons during a ninety- (90-) day period that begins
after the end of the ten (10) business day period referred to in the first
sentence of Section 6(b) at a price or prices equal to or greater than the
Proposed Price. In the event that the Initiating Seller does not so Transfer all
of the ROFO Offer Shares by the end of such 90-day period, the Initiating Seller
may not Transfer or seek to Transfer all or any portion of its Common Shares
without complying anew with this Section 6.

(d) Any notices required to be given by Section 4 may be given, and any time
periods referred to in Section 4 may run, concurrently with any notices or time
period under this Section 6, and vice versa.

Section 7. Priority Subscription Rights

(a) If at anytime after May 6, 2009, the Company proposes to issue new Common
Shares or a new series or class of shares of the Company, except for issuances
(i) personally and not directly or indirectly to the Sponsor Shareholders, to
any director, employee, or consultant of or to the Company or any of its
Subsidiaries pursuant to the Share Incentive Plan or any other employee benefit,
stock purchase or compensation plan, arrangement, or agreement hereafter adopted
by the Board or entered into by the Company, (ii) issued pursuant to a stock
split, subdivision, or similar transaction or dividend applicable

 

6



--------------------------------------------------------------------------------

to the outstanding equity interests of the Company as a dividend or share split
of any equity interests then outstanding, (iii) pursuant to a public offering
(to persons other than Sponsor Shareholders or their Affiliates),
(iv) convertible debt securities or fixed rate preferred stock sold in an
underwritten offering to persons other than the Sponsor Shareholders (or their
Affiliates) or (v) issued as consideration in any merger, acquisition or joint
venture with another business enterprise approved by the Board, each Management
Shareholder shall have the right (the “Priority Subscription Right”) to elect to
purchase for the same price (net of any underwriting discounts or sales
commissions), and on the same terms as securities of the same type are proposed
to be offered to others, up to such Management Shareholder’s Priority
Subscription Amount. “Priority Subscription Amount” means the maximum number of
Common Shares proposed to be issued in the relevant issuance multiplied by a
fraction, the numerator of which shall be the number of Eligible Shares held by
such Management Shareholder immediately prior to the issuance and the
denominator of which shall be the total number of Common Shares issued and
outstanding immediately prior to such issuance.

(b) The Company shall cause to be given to each Management Shareholder prior to
the proposed issuance a written notice setting forth the consideration that the
Company intends to receive and the terms and conditions upon which the
securities shall be issued (the “Priority Subscription Notice”). After receiving
a Priority Subscription Notice, a Management Shareholder which desires to
exercise its Priority Subscription Right must give notice to the Company in
writing, within ten (10) business days after the date that such Priority
Subscription Notice is delivered, that such Management Shareholder desires to
purchase Common Shares of such issuance (the “Priority Subscription Reply”). The
closing of the sale pursuant to a Priority Subscription Reply shall occur
concurrently with the closing of the issuance giving rise to the Priority
Subscription Right. After such ten (10) business day period, any securities not
subscribed for by Management Shareholders submitting valid Priority Subscription
Replies may, during the period not exceeding ninety (90) days following the
expiration of such ten (10) business day period, be issued on terms and
conditions no less favorable and at a price not less than the price set forth in
the Priority Subscription Notice. Any such securities not issued during such
ninety (90) day period shall thereafter again be subject to the Priority
Subscription Rights provided for in this Section 7. In the event that the
consideration received by the Company in connection with an issuance is property
other than cash, each Management Shareholder may, at its election, pay the
purchase price for such additional securities in such property or solely in
cash. In the event that any such Management Shareholder elects to pay cash, the
amount thereof shall be determined based on the fair value of the consideration
received or to be received by the Company in connection with the issuance. Such
fair value shall be determined in good faith by the Board. Priority Subscription
Rights are not transferable, and do not transfer by operation of law, this
Management Shareholders Agreement or the Amended and Restate Bye-Laws, in
connection with any Transfer of any Common Shares.

 

7



--------------------------------------------------------------------------------

Section 8. Company Rights to Repurchase Shares. With respect to all Restricted
Shares held by any Management Shareholder and his or her Permitted Transferees,
the terms and conditions of the Company’s right to repurchase such Restricted
Shares prior to any Initial Public Offering or Listing Event (the “Call Right”)
are provided for by applicable individual grant or issuance agreements. The Call
Right shall be exercised by written notice to the Management Shareholder (a
“Call Notice”) given in accordance with Section 15(f). The Company shall pay a
Management Shareholder cash for the repurchase of Restricted Shares and shall
not issue any notes to a Management Shareholder in connection with the exercise
of its Call Right.

Section 9. Involuntary Transfers.

(a) In the case of any transfer of title or beneficial ownership of Restricted
Shares upon default, foreclosure, forfeit, divorce, court order or otherwise,
other than by a voluntary decision on the part of a Management Shareholder
(each, an “Involuntary Transfer”), the Management Shareholder shall promptly
(but in no event later than two days after the Involuntary Transfer) furnish
written notice (the “Involuntary Transfer Notice”) to the Company indicating
that the Involuntary Transfer has occurred, specifying the name of the person to
whom the shares were transferred (the “Involuntary Transferee”), giving a
detailed description of the circumstances giving rise to, and stating the legal
basis for, the Involuntary Transfer.

(b) Upon the receipt of the Involuntary Transfer Notice, and for sixty (60) days
thereafter, the Company shall have the right to repurchase, and the Involuntary
Transferee shall have the obligation to sell, all (but not less than all) of the
Restricted Shares acquired by the Involuntary Transferee for a repurchase price
equal to the Fair Market Value of such Common Shares as of the date of the
repurchase (the “Involuntary Transfer Repurchase Price” and such right, the
“Involuntary Transfer Repurchase Right”). The Involuntary Transfer Repurchase
Right shall be exercised by written notice (the “Involuntary Transfer Repurchase
Notice”) to the Involuntary Transferee given in accordance with Section 15(f) of
this Agreement on or prior to the last date on which the Involuntary Transfer
Repurchase Right may be exercised by the Company.

(c) Subject to Section 10 below, the repurchase of Restricted Shares pursuant to
the exercise of the Involuntary Transfer Repurchase Right shall take place on a
date specified by the Company, but in no event following the later of the
sixtieth (60th) day following the date of the Involuntary Transfer Repurchase
Notice or the tenth (10th) day following the receipt by the Company of all
necessary governmental approvals. On such date, the Involuntary Transferee shall
transfer the Restricted Shares subject to the Involuntary Transfer Repurchase
Notice to the Company, free and clear of all liens and encumbrances, by
delivering to the Company the certificates representing the Restricted Shares to
be purchased, duly endorsed for transfer to the Company or accompanied by a
stock power duly executed in blank, and the Company shall pay to the Involuntary
Transferee, the Involuntary Transfer Repurchase Price. The Involuntary
Transferee shall use all commercially reasonable efforts to assist the Company
in order to expedite all proceedings described in this Section 9. If the
Involuntary Transferee does transfer the Restricted Shares to the Company as
required, the Company will cancel such Restricted Shares and deposit the funds
in a non-interest bearing account and make payment upon delivery.

 

8



--------------------------------------------------------------------------------

Section 10. Repurchase Disability.

(a) Notwithstanding anything to the contrary herein, the Company shall not be
permitted to purchase any Restricted Shares held by any Management Shareholder
or Involuntary Transferee upon exercise of the Call Right or the Involuntary
Transfer Repurchase Right if the Board determines that:

(i) the purchase of Restricted Shares would render the Company or its
Subsidiaries unable to meet their obligations in the ordinary course of business
taking into account any pending or proposed transactions, capital expenditures
or other budgeted cash outlays by the Company, including, without limitation,
any proposed acquisition of any other entity by the Company or any of its
Subsidiaries;

(ii) the Company is prohibited from purchasing the Restricted Shares by
applicable law restricting the purchase by a corporation of its own shares; or

(iii) the purchase of Restricted Shares would constitute a breach of, default,
or event of default under, or is otherwise prohibited by, the terms of any loan
agreement or other agreement or instrument to which the Company or any of its
Subsidiaries is a party (the “Financing Documents”) or the Company is not able
to obtain the requisite consent of any of its senior lenders to the purchase of
the Restricted Shares.

The events described in (i) through (iii) above each constitute a “Repurchase
Disability.”

(b) In the event of a Repurchase Disability, the Company shall notify in writing
the Management Shareholder or Involuntary Transferee with respect to whom the
Call Right or the Involuntary Transfer Repurchase Right has been exercised (a
“Disability Notice”). The Disability Notice shall specify the nature of the
Repurchase Disability. The Company shall thereafter repurchase the Restricted
Shares described in the Call Notice or Involuntary Transfer Repurchase Notice as
soon as reasonably practicable after all Repurchase Disabilities cease to exist
(or the Company may elect, but shall have no obligation, to cause its nominee to
repurchase the Restricted Shares while any Repurchase Disabilities continue to
exist). In the event the Company suspends its obligations to repurchase the
Restricted Shares pursuant to a Repurchase Disability, (i) the Company shall
provide written notice to each applicable Management Shareholder or Involuntary
Transferee as soon as practicable after all Repurchase Disabilities cease to
exist (the “Reinstatement Notice”); (ii) the Fair Market Value of the Restricted
Shares subject to the Call Notice or Involuntary Transfer Repurchase Notice
shall be determined as of the date the Reinstatement Notice is delivered to the
Management Shareholder or Involuntary Transferee, which Fair Market Value shall
be used to determine the Repurchase Price or Involuntary Transfer Repurchase
Price in the manner described above; and (iii) the repurchase shall occur on a
date specified by the Company within ten (10) days following the determination
of the Fair Market Value of the Restricted Shares to be repurchased as provided
in clause (ii) above.

 

9



--------------------------------------------------------------------------------

Section 11. Shareholder Rights to Repurchase Shares

(a) In the event that the Company elects not to exercise its Call Right under
Section 8, its Involuntary Transfer Repurchase Right under Section 9, or is
prevented from exercising such rights under Section 10, the Company shall
provide written notice to the Sponsor Shareholders (or, in their discretion, any
other Principal Shareholder(s) designated by the Sponsor Shareholders) on or at
any time prior to the Repurchase Deadline of (A) its decision not to purchase
all of the Restricted Shares then held by a Management Shareholder or his or her
Permitted Transferees (the “Call Right Eligible Shares”), and (B) the number of
such Call Right Eligible Shares, and (C) the Sponsor Shareholders (or any other
applicable Principal Shareholder) shall have the option to purchase all of such
Call Right Eligible Shares on the same terms and conditions (including, without
limitation, the same price per share) as the applicable Call Right or
Involuntary Transfer Repurchase Right (the “Sponsor Shareholders Call Right”).
The Sponsor Shareholders Call Right shall be exercised by a Call Notice on or
prior to the later of (x) the thirtieth (30th) day following receipt by the
Sponsor Shareholders (or any other applicable Principal Shareholder) of the
written notice above, and (y) the applicable repurchase deadline.

(b) The repurchase of Restricted Shares pursuant to the exercise of a Sponsor
Shareholders Call Right shall take place on a date specified by the Sponsor
Shareholders (or any other applicable Principal Shareholder), as applicable, but
in no event following the later of (i) the sixtieth (60th) day following the
date of the applicable Call Notice or Involuntary Transfer Repurchase Notice;
or, (ii) if applicable, the tenth (10th) day following the receipt by the
Company of all necessary governmental approvals. On such date, the Management
Shareholder or his or her Permitted Transferees shall transfer the Restricted
Shares subject to the Call Notice or the Involuntary Transfer Repurchase Notice
to the Sponsor Shareholders (or any other applicable Principal Shareholder), as
applicable, free and clear of all liens and encumbrances, by delivering the
certificates representing the Restricted Shares to be purchased, duly endorsed
for transfer to the Sponsor Shareholders (or any other applicable Principal
Shareholder), as applicable, or accompanied by a stock power duly executed in
blank. The Management Shareholder shall use all commercially reasonable efforts
to assist the Sponsor Shareholders (or any other applicable Principal
Shareholder), as applicable, in order to expedite all proceedings described in
this Section 11.

Section 12. Termination. This Agreement, except as otherwise provided in
Section 13 and Section 14 hereof, shall terminate on the first to occur of:

(a) the date described in clause (x) of the first proviso of Section 13(b) or
the consummation of an event described in clause (y) of the first proviso to
Section 13(b);

(b) an Initial Public Offering;

(c) the complete liquidation of the Company or an agreement for the sale, lease
or other disposition by the Company of all or substantially all of the Company’s
assets; or

 

10



--------------------------------------------------------------------------------

(d) the date established by a resolution of the Board terminating this
Agreement; provided however that the Board may not terminate any rights of a
Management Shareholder under Section 4 without such Management Shareholder’s
prior written consent.

Section 13. Initial Public Offering; Listing Event.

(a) In the event the Company determines to effect an Initial Public Offering or
a Listing Event, the Management Shareholders will take all reasonable, necessary
and desirable actions in connection with the consummation of the Initial Public
Offering or Listing Event. Prior to the consummation of any Initial Public
Offering or Listing Event, the Board (with, in connection with an Initial Public
Offering, the assistance of the managing underwriters of the Initial Public
Offering) shall determine the Liquidation Value of each Common Share. The
Company and the Management Shareholders shall take all actions reasonably
necessary, including the voting of, or providing its written consent with
respect to, the Common Shares, to effect any redemption, recapitalization or
exchange of Common Shares immediately prior to the date of, as applicable, any
Initial Public Offering or Listing Event as determined by the Board in order to
implement such Initial Public Offering or Listing Event; it being understood
that any such redemption, recapitalization or exchange that may occur prior to
the date of such Initial Public Offering or Listing Event for the purpose of
implementing such Initial Public Offering or Listing Event shall be for the sole
purpose of either (a) converting all the outstanding Class A Shares and Class B
Shares into one single class of common stock with the rights and preferences as
determined by the Board in good faith or (b) converting all the outstanding
Class B Shares into Class A Shares, provided, that in connection with any
redemption, recapitalization or exchange each Class A Share is treated the same
economically as each other Class A Share and each Class B Share is treated the
same economically as each other Class B Share consistent with the Liquidation
Value of such Class B Share.

(b) Notwithstanding Section 12(a), if a Listing Event occurs before an Initial
Public Offering occurs, the restrictions on transfer set forth in Section 1
(except for restrictions set forth in Section 8) shall continue to apply with
respect to that number of Restricted Shares held by a Management Shareholder
equal to the product of (x) all Restricted Shares (or successor securities
thereto) (whether vested or unvested) owned by such Management Shareholder and
all Class A Shares (or successor securities thereto) (vested or unvested)
pursuant to any option that has yet to be exercised by such Management
Shareholder (y) the ratio of (i) the number of Class A Shares (or successor
securities thereto) owned by the Sponsor Shareholders as of an applicable date
to (ii) the number of Class A Shares (or successor securities thereto) held by
the Sponsor Shareholders immediately prior to such Listing Event; provided that,
notwithstanding the foregoing, the restrictions of transfer set forth in
Section 1 shall cease to apply with respect to all Restricted Shares and Class A
Shares issued thereafter pursuant to a then unexercised option on the earliest
of (x) the later of (A) February 4, 2013 and (B) the fourth anniversary of such
Listing Event; (y) the date the Sponsor Shareholders first own less than 30% of
the number of Class A Shares (or successor securities thereto) held by the
Sponsor Shareholders immediately prior to such Listing Event (as equitably
adjusted to reflect any changes in the number of Class A Shares or successor
securities thereto as a result of the Listing Event); and (z) the date an
Initial

 

11



--------------------------------------------------------------------------------

Public Offering occurs; provided, further, that, (i) if a Management
Shareholder’s employment is terminated by the Company without Cause, by the
Management Shareholder for Good Reason (as such term is defined in such
Management Shareholder’s Individual Agreement), or due to the death or
Disability (as such term is defined in such Management Shareholder’s Individual
Agreement) of the Management Shareholder, the restrictions of transfer set forth
in Section 1 shall cease to apply with respect to all of such Management
Shareholder’s Restricted Shares and Class A Shares pursuant to an unexercised
option on the date that is 12 months after the date of such Management
Shareholder’s Termination of Employment, and (ii) if a Management Shareholder’s
employment is terminated by the Company for Cause or by the Management
Shareholder for any reason other than Good Reason (as such term is defined in
such Management Shareholder’s Individual Agreement), the restrictions of
transfer set forth in Section 1 shall cease to apply with respect to all of such
Management Shareholder’s Restricted Shares and Class A Shares pursuant to an
unexercised option on the date that is 18 months after the date of such
Management Shareholder’s Termination of Employment.

Section 14. Lock-up Period. If the Company proposes to register Common Shares
under the Securities Act pursuant to a primary underwritten offering, each
Management Shareholder hereby agrees that if so requested by any representative
of the underwriters (the “Managing Underwriter”), such Management Shareholder
shall not Transfer (except for Transfers pursuant to Sections 2, 5 or 6) any
Common Shares so registered for such period as shall be determined by the
Managing Underwriter, which period shall not last more than one hundred and
eighty (180) days following the consummation of an Initial Public Offering (or
ninety (90) days following the consummation of a Listing Event or any other
underwritten offering that registers Common Shares).

Section 15. Miscellaneous.

(a) Legends. Each certificate representing the Restricted Shares shall bear the
following legends:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT AND SAID LAWS OR AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS THEREOF.”

“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO ADDITIONAL RESTRICTIONS ON
TRANSFER AND CERTAIN OTHER AGREEMENTS SET FORTH IN THE AMENDED AND RESTATED
BYE-LAWS OF SERAFINA HOLDINGS LIMITED AND A MANAGEMENT SHAREHOLDERS AGREEMENT BY
AND AMONG THE ISSUER AND CERTAIN SHAREHOLDERS OF THE ISSUER INITIALLY DATED AS
OF FEBRUARY 1, 2008. A COPY

 

12



--------------------------------------------------------------------------------

OF SUCH AGREEMENT SHALL BE FURNISHED WITHOUT CHARGE BY THE ISSUER TO THE HOLDER
HEREOF UPON WRITTEN REQUEST.”

(b) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective legal representatives,
heirs, legatees, successors and assigns and shall also apply to any Restricted
Shares acquired by any Management Shareholder after the Effective Date.

(c) Specific Performance. Each Party, in addition to being entitled to exercise
all rights provided herein or granted by law, including recovery of damages,
shall be entitled to specific performance of the Party’s rights under this
Agreement. Each Party agrees that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by the Party of the
provisions of this Agreement and each Party hereby agrees to waive the defense
in any action for specific performance that a remedy at law would be adequate.

(d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(e) Interpretation. The headings of the Sections contained in this Agreement are
solely for the purpose of reference, are not part of the agreement of the
Parties and shall not affect the meaning or interpretation of this Agreement.

(f) Notices. All notices and other communications provided for or permitted
hereunder shall be in writing and shall be deemed to have been duly given and
received when delivered by overnight courier or hand delivery, when sent by
facsimile, or five (5) days after mailing if sent by registered or certified
mail (return receipt requested) postage prepaid, to the Parties at the following
addresses (or at such other address for any Party as shall be specified by like
notices; provided that notices of a change of address shall be effective only
upon receipt thereof).

 

(i)    If to the BC Investors:    c/o BC Partners Limited    40 Portman Square
   London W1H 6DA    United Kingdom    Facsimile: (44) 20-7009-4899   
Attention: Raymond Svider    With a copy to:   

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

   Facsimile:    (212) 751-4864    Attention:    Raymond Lin, Esq.       Bradd
Williamson, Esq.

 

13



--------------------------------------------------------------------------------

(ii)    If to the Company at:    Intelsat Global, Ltd.   

Wellesley House North, 2nd Floor

90 Pitts Bay Road

Pembroke, HM 08

   Bermuda    Facsimile:    (441) 292-8300    Attention:    Chief Executive
Officer    With a copy to:   

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

   Facsimile:    (212) 751-4864    Attention:    Raymond Lin, Esq.       Bradd
Williamson, Esq. (iii)    If to Silver Lake:    Silver Lake Partners III, L.P.
  

2775 Sand Hill Road, Suite 100

Menlo Park, California 94025

   Facsimile:    (650) 233-8125    Attention:    Alan K. Austin    With a copy
to:    Sullivan & Cromwell LLP   

1 New Fetter Lane

London EC4A 1AN

United Kingdom

   Facsimile:    (44) 20-7959-8950    Attention:   

Richard C. Morrissey, Esq.

Alan P.W. Konevsky, Esq.

(iv) If to a Management Shareholder, to the address set forth on the Management
Shareholder’s signature page hereto.

 

14



--------------------------------------------------------------------------------

(g) Recapitalization, Exchange, Etc. Affecting the Company’s Common Shares.
Nothing in this Agreement shall prevent the Company from effecting, and the
Parties to this Agreement hereby authorize the Company to effect, any
recapitalization, any amalgamation or scheme of arrangement, corporate
reorganization, “corporate inversion” involving the creation of one or more
holding companies and/or holding company subsidiaries, or similar transaction
(any such transaction, a “Reorganization”). The provisions of this Agreement
shall apply, to the full extent set forth herein, with respect to any and all
Common Shares and all of the capital shares of the Company or any successor or
assign of the Company (whether by amalgamation, consolidation, sale of assets,
business combination or otherwise) that may be issued in respect of, in exchange
for, or in substitution of such Common Share and shall be appropriately adjusted
for any share dividends, splits, reverse splits, combinations,
recapitalizations, and the like occurring after the Effective Date. If the Board
approves any Reorganization, each Management Shareholder agrees to consent to
and raise no objection to such Reorganization, and to take all actions
determined by the Board to be necessary and appropriate in connection with the
consummation of such Reorganization.

(h) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to constitute one and the same agreement.

(i) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal, or unenforceable in any respect for any reason, the validity, legality,
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be in any way impaired thereby.

(j) Amendment. This Agreement may be amended by resolution of the Board;
provided that the amendment has been approved by the Sponsor Shareholders; and,
provided, further, that any such amendment that would materially and adversely
affect the rights of any Management Shareholder shall not to that extent be
effective without the written consent of Management Shareholders who then hold
fifty percent (50%) or more of the Restricted Shares (including Restricted
Shares issuable upon the exercise of rights to acquire Common Shares). At any
time hereafter, additional Management Shareholders may be made parties hereto by
executing a signature page in the form attached as Exhibit A hereto, which
signature page shall be countersigned by the Company and shall be attached to
this Agreement and become a part hereof without any further action of any other
Party hereto.

(k) Taxes; Tax Withholding. The Company shall be entitled to require payment in
cash or deduction from other compensation payable to any Management Shareholder
of any sums required by federal, state, or local tax law to be withheld with
respect to the issuance, vesting, exercise, repurchase, or cancellation of any
Restricted Share or any option to purchase Restricted Shares.

 

15



--------------------------------------------------------------------------------

(l) No Employment Rights. Nothing contained in this Agreement (i) obligates the
Company or any Affiliate of the Company to employ any Management Shareholder in
any capacity whatsoever; or (ii) prohibits or restricts the Company or any
Affiliate of the Company from terminating the employment, if any, of any
Management Shareholder at any time or for any reason whatsoever and each
Management Shareholder hereby acknowledges and agrees that, except as may
otherwise be set forth in any written agreement between the Company and such
Management Shareholder, neither the Company nor any other person has made any
representations or promises whatsoever to such Management Shareholder concerning
his or her employment or continued employment by the Company or any Affiliate of
the Company.

(m) Offsets. The Company shall be permitted to offset and reduce from any
amounts payable to a Management Shareholder the amount of any indebtedness or
other obligation or payment owing to the Company by the Management Shareholder
except to the extent that amounts to be offset against would be subject the
provisions of Section 409A of the Code and related Treasury regulations and such
offset would violate Section 409A of the Code.

(n) Entire Agreement. This writing constitutes the entire agreement of the
Parties with respect to the subject matter hereof.

(o) Actions to Effectuate Agreement. Each Management Shareholder agrees to take
all actions within his or her power (including voting Restricted Shares) to give
effect to the terms of this Agreement. In the event of any inconsistency between
this Agreement, on the one hand, and the Memorandum of Association or Amended
and Restate Bye-Laws of the Company, on the other hand, the provisions of this
Agreement shall control, and each Management Shareholder shall vote his or
Restricted Shares in such manner as to effectuate any and all amendments to the
Memorandum of Association or Amended and Restate Bye-Laws of the Company that
may be necessary in order to bring the Memorandum of Association and Amended and
Restated Bye-Laws of the Company into conformity with the provisions of this
Agreement. The vote of any Management Shareholder in violation of the provisions
of this Agreement shall be void and shall be ignored by the Company. In
connection therewith, each Management Shareholder hereby grants an irrevocable
proxy of perpetual duration with full power of substitution to the Sponsor
Shareholders for purposes of voting all Restricted Shares subject to this
Agreement at any meeting of shareholders or in any action by written consent of
shareholders in any manner necessary to give effect to (but not to amend) the
provisions of this Agreement, as it may be amended from time to time, it being
acknowledged that such proxy is coupled with an interest under this Agreement.

Section 16. Defined Terms.

As used in this Agreement, the following terms shall have the meanings ascribed
to them below:

(a) “Affiliate” shall mean any Person, directly or indirectly controlling,
controlled by or under common control with such Person. For these purposes,
“control”

 

16



--------------------------------------------------------------------------------

means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.

(b) “Agreement” shall have the meaning set forth in the preamble hereto.

(c) “Allocated Shares.” shall have the meaning set forth in Section 6(b).

(d) “Applicable Exchange” shall mean a securities exchange, the Nasdaq Stock
Market or a similar exchange or market.

(e) “BC Investors” shall mean the shareholders listed on Schedule A hereto.

(f) “Board” shall have the meaning set forth in the Recitals hereto.

(g) “Call Notice” shall have the meaning set forth in Section 8.

(h) “Call Right” shall have the meaning set forth in Section 8.

(i) “Call Right Eligible Shares” shall have the meaning set forth in
Section 11(a).

(j) “Cause” shall mean (i) “Cause” as defined in any Individual Agreement to
which the applicable Management Shareholder is a party as of the date of
purchase of Shares or date of grant of an award under the Share Incentive Plan,
as applicable, or (ii) if there is no such Individual Agreement or if it does
not define Cause: (A) conviction of the Management Shareholder for committing a
felony under federal law or the law of the state in which such action occurred,
(B) dishonesty in the course of fulfilling the Management Shareholder’s
employment duties, (C) willful and deliberate failure on the part of the
Management Shareholder to perform such Management Shareholder’s employment
duties in any material respect, or (D) before a Change in Control, such other
events as shall be determined by the Board.

(k) “Change in Control” shall mean (i) the acquisition by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act), other than any Permitted Holder (or any person or group that is an
Affiliate or associate of a Permitted Holder), of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50%,
indirectly or directly, of the voting securities of the Company (other than any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Subsidiaries) or (ii) consummation of an
amalgamation, a merger or consolidation of the Company or any direct or indirect
Subsidiary thereof with any other entity or a sale or other disposition of all
or substantially all of the assets of the Company following which the voting
securities of the Company that are outstanding immediately prior to such
transaction cease to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity (or the entity that
owns substantially all of the Company’s assets either directly or through one or
more

 

17



--------------------------------------------------------------------------------

subsidiaries) or any Parent or other Affiliate thereof) at least 50% of the
combined voting power of the securities of the Company or, if the Company is not
the surviving entity, such surviving entity (or the entity that owns
substantially all of the Company’s assets either directly or through one or more
subsidiaries) or any Parent or other Affiliate thereof, outstanding immediately
after such transaction, except that no Change of Control shall occur under this
clause (ii) if such amalgamation, merger or consolidation is with any of those
certain Person(s) described in the resolutions of the Compensation Committee of
the Board dated December 29, 2008.

(l) “Class A Shares” shall mean Class A common shares of the Company, par value
U.S. $.001 per share.

(m) “Class B Shares” shall mean Class B common shares of the Company, par value
U.S. $.001 per share.

(n) “Closing Date” shall have the meaning set forth in the Share Purchase
Agreement

(o) “Code” shall mean the United States Internal Revenue Code of 1986, as
amended.

(p) “Common Shares” shall mean, collectively, Class A Shares and Class B Shares.

(q) “Company” shall have the meaning set forth in the preamble hereto.

(r) “Contribution Agreement” shall have the meaning set forth in the Recitals
hereto.

(s) “Disability Notice” shall have the meaning set forth in Section 10(b).

(t) “Drag-Along Right” shall have the meaning set forth in Section 5(a).

(u) “Drag-Along Seller” shall have the meaning set forth in Section 5(b).

(v) “Effective Date” shall have the meaning set forth in the preamble hereto.

(w) “Eligible Common Shares” shall mean Co-investment Shares and any other
Class A Shares purchased for cash by a Management Shareholder in connection with
the Management Shareholder’s employment with the Company or one of its
Subsidiaries.

(x) “Eligible Shares” shall mean any Eligible Common Shares, and Fully Vested
Incentive Shares, in each case held by any Management Shareholder at the
relevant time.

 

18



--------------------------------------------------------------------------------

(y) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(z) The “Fair Market Value”

(i) Except as set forth in clause (ii) below, with respect to Restricted Shares,
as of any date of determination, the “Fair Market Value” shall be determined by
the Board as follows:

(A) if the Common Shares are listed on one or more National Securities Exchanges
(within the meaning of the Exchange Act), each Common Share to be repurchased
shall be valued at the average of the closing price for Class A Shares on the
principal exchange on all trading days within the period commencing thirty
(30) days before the relevant date and ending on such date weighted based on the
volume of trading of the Class A Shares on each trading day during such period;
or

(B) if the Common Shares are not publicly traded on a National Securities
Exchange, the Fair Market Value of the Common Shares to be repurchased shall be
determined in good faith by the Board; provided, that, at the election of the
Board, if the Common Shares are not publicly traded on a National Securities
Exchange, the Board may presume that the Fair Market Value of the Common Shares
as of a specific date is equal to the Fair Market Value of the Common Shares as
of the date of the most recent valuation thereof, as adjusted by the Board for
dividends, distributions and other extraordinary events not otherwise reflected
in such Fair Market Value; and provided, further, that the parties acknowledge
and agree that the Fair Market Value of the Common Shares shall be determined
hereunder without the application of any minority interest discount or lack of
marketability discount.

(ii) with respect to the Class B Restricted Shares, the “Fair Market Value” for
any purpose on a particular date shall mean the fair market value as determined
in good faith by the Board in its sole discretion, with reference to the most
recent valuation of the Class B Shares requested by the Board and performed by
an independent valuation consultant or appraiser of nationally recognized
standing, and with such adjustment for dividends, distributions and other
extraordinary events not otherwise reflected in such fair market value as the
Board, acting in good faith, in its sole discretion deems appropriate; provided,
that the parties acknowledge and agree that the Fair Market Value of the Class B
Shares shall be determined hereunder with the application of any minority
interest discount or lack of marketability discount that is consistent with the
minority interest discount or lack of marketability discount applied in a
determination of Fair Market Value of the Class B Shares in connection with any
applicable grant of Class B Restricted Shares. Notwithstanding the foregoing, in
determining the Fair Market Value of Class B Shares for purposes of Sections 4,
5, 8, 9 and 11, and any other transfer of Class B Shares approved by the Board,
the Company shall establish the Fair Market Value at an amount equal to the
Liquidation Value for such Class B Shares.

 

19



--------------------------------------------------------------------------------

(aa) “Financing Documents” shall have the meaning set forth in
Section 4(a)(iii).

(bb) “Fully Vested Incentive Shares” means any Common Shares (or securities
exercisable for or convertible into Common Shares) that were unvested Restricted
Shares or unvested options to acquire Restricted Shares at the time first
granted or issued to the Management Shareholder but which have become fully
vested pursuant to the terms of the Plan and any applicable award agreement and
for which, if applicable, all vesting restrictions have expired or lapsed.

(cc) “Individual Agreement” shall mean an employment, consulting or similar
agreement between a Management Shareholder and the Company and/or one of its
Subsidiaries, entered into on or after February 4, 2008.

(dd) “Initial Public Offering” shall mean the first underwritten public offering
of the Class A Shares (i) pursuant to an effective registration statement under
the Securities Act (other than a registration relating solely to a transaction
under Rule 145 of the Securities Act (or any successor thereto) or to an
employee benefit plan of the Company) or (ii) that is exempt from the
registration requirements of the Securities Act pursuant to Regulation S
(whether or not such offering also relies on the exemption provided by Rule 144A
under the Securities Act), and that has the effect of listing such shares on any
designated offshore securities market (as such term is defined in Regulation S)
pursuant to the Offering Regulations or the Listing Rules of the relevant
jurisdiction, in either such case after which such Class A Shares representing
at least 20% of the outstanding common equity securities of the Company are
publicly held and listed for trading on or quoted on an Applicable Exchange.

(ee) “Initiating Seller” shall have the meaning set forth in Section 6(a).

(ff) “Involuntary Transfer” shall have the meaning set forth in Section 9(a).

(gg) “Involuntary Transfer Notice” shall have the meaning set forth in
Section 9(a).

(hh) “Involuntary Transfer Repurchase Notice” shall have the meaning set forth
in Section 9(b).

(ii) “Involuntary Transfer Repurchase Price” shall have the meaning set forth in
Section 9(b).

(jj) “Involuntary Transfer Repurchase Right” shall have the meaning set forth in
Section 9(b).

 

20



--------------------------------------------------------------------------------

(kk) “Involuntary Transferee” shall have the meaning set forth in Section 9(a).

(ll) “Liquidation Value” with respect to each Common Share shall mean the value
assigned to each such Common Share by the Board based on (i) the Board’s good
faith determination of the total fair value of the Company as a going concern in
its entirety on any certain date, taking into account such factors it considers
fair and reasonable under the circumstances (but without regard to any minority
interest or lack of marketability discounts) and (ii) following such
determination of the fair value of the Company, the calculation of the amount
that would be paid to each holder of Common Shares if an amount equal to such
fair value of the Company was distributed on such certain date by the Company in
complete liquidation of the Company pursuant to the rights and preferences set
forth in the Company’s Second Amended and Restated Bye-Laws (giving effect to
applicable orders of priority and the provisions of agreements relating to the
Common Shares).

(mm) “Listing Event” shall mean an amalgamation, merger or other consolidation
of the Company with another entity that is publicly traded in a manner such that
thereafter the surviving entity’s common equity securities are listed for
trading on an applicable national securities exchange or the Nasdaq Stock Market
or quoted on a similar exchange or market.

(nn) “Listing Rules” shall mean, with respect to the relevant stock exchange,
the listing rules of such stock exchange or relevant governmental or other
authority in the jurisdiction of such stock exchange, as in effect from time to
time.

(oo) “Management Group” means the group consisting of the directors, executive
officers and other management personnel of the Company or any Parent of the
Company, as the case may be, on the Closing Date together with (i) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Company or any Parent of the Company, as
applicable, was approved by a vote of a majority of the directors of the Company
or any Parent of the Company, as applicable, then still in office who were
either directors on the Closing Date or whose election or nomination was
previously so approved and (ii) executive officers and other management
personnel of the Company or any Parent of the Company, as applicable, hired at a
time when the directors on the Closing Date together with the directors so
approved constituted a majority of the directors of the Company or any Parent of
the Company, as applicable.

(pp) “Management Shareholder” shall have the meaning set forth in the preamble
hereto.

(qq) “Managing Underwriter” shall have the meaning set forth in Section 14.

(rr) “Memorandum of Association” shall mean the Amended and Restated Memorandum
of Association of the Company dated February 1, 2008.

 

21



--------------------------------------------------------------------------------

(ss) “Offer Shares” shall have the meaning set forth in Section 4(a).

(tt) “Offeree Shareholder” shall have the meaning set forth in Section 4(a).

(uu) “Offering Regulations” shall mean, with respect to the governmental or
other relevant authority that regulates the offering of securities in a
particular jurisdiction, the rules and regulations, as in effect from time to
time, of such governmental or other relevant authority.

(vv) “Parent” means, with respect to any Person, any other Person of which such
Person is a direct or indirect Subsidiary.

(ww) “Party” shall have the meaning set forth in the preamble hereto.

(xx) “Permitted Holder” shall mean, at any time, (i) a Sponsor Shareholder or an
Affiliate of a Sponsor Shareholder, (ii) the Management Group, (iii) a Person or
group that was an Affiliate of the Company immediately prior to the acquisition
in question, (iv) any Person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision) the members of
which include any of the Permitted Holders specified in clauses (i), (ii) and/or
(iii) above and that (directly or indirectly) hold or acquire beneficial
ownership of the voting securities of the Company (a “Permitted Holder Group”),
so long as no Person or other “group” (other than Permitted Holders specified in
clauses (i) - (iii) above) owns of records more than 50% on a fully diluted
basis of the voting securities held by such Permitted Holder Group. Any one or
more Persons or group whose acquisition of beneficial ownership constitutes a
Change of Control in respect of which a Change of Control Offer, as defined in
the Indenture governing Intelsat Intermediate Holding Company, Ltd.’s 9 1/2%
Senior Discount Notes Due 2015, is made in accordance with the requirements of
such indenture will thereafter, together with its (or their) Affiliates,
constitute an additional Permitted Holder or Permitted Holders, as applicable.

(yy) “Permitted Transfer Provisions” shall have the meaning set forth in
Section 1.

(zz) “Permitted Transferee” shall mean (i) a member of such Management
Shareholder’s immediate family or lineal descendants of such Management
Shareholder (the “Permitted Family Members”), (ii) a trust for the benefit of
such Management Shareholder or Permitted Family Members (except for ultimate
contingent beneficiaries of any applicable trusts), (iii) a limited liability
corporation or partnership which is beneficially owned by the Management
Shareholder and/or Permitted Family Members and (iv) upon such Management
Shareholder’s death, an executor, administrator, testamentary trustee, legatee
and beneficiaries; provided that, in each instance that such Permitted
Transferee agrees to be bound by the provisions of this Agreement as if such
Permitted Transferee were an original signatory hereto.

 

22



--------------------------------------------------------------------------------

(aaa) “Person” shall mean an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, governmental authority or other entity of whatever
nature.

(bbb) “Priority Subscription Amount” shall have the meaning set forth in
Section 7(a).

(ccc) “Priority Subscription Reply” shall have the meaning set forth in
Section 7(b).

(ddd) “Priority Subscription Right” shall have the meaning set forth in
Section 7(a).

(eee) “Proposed Price” shall have the meaning set forth in Section 6(a).

(fff) “Proposed Transferee” shall have the meaning set forth in Section 4(a).

(ggg) “Public Offering” shall mean (i) an underwritten public offering of Common
Shares pursuant to an effective registration statement under the Securities Act,
other than pursuant to a registration statement on Form S-4, Form S-8, F-4 or
Form F-8 or any similar or successor form, that has the effect of listing such
Common Shares on an approved exchange, or (ii) an underwritten public offering
of Common Shares that is exempt from the registration requirements of the
Securities Act pursuant to Regulation S (whether or not such offering also
relies on the exemption provided by Rule 144A under the Securities Act), and
that has the effect of listing such shares on any designated offshore securities
market (as such term is defined in Regulation S) pursuant to the Offering
Regulations or the Listing Rules of the relevant jurisdiction.

(hhh) “Regulation S” shall mean Regulation S (or any successor provisions) under
the Securities Act.

(iii) “Reinstatement Notice” shall have the meaning set forth in
Section 10(b)(i).

(jjj) “Reorganization” shall have the meaning set forth in Section 15(g).

(kkk) “Repurchase Disability” shall have the meaning set forth in Section 10(a).

(lll) “Restricted Shares” shall have the meaning set forth in the Recitals
hereto.

(mmm) “ROFO Election” shall have the meaning set forth in Section 6(b).

(nnn) “ROFO Notice” shall have the meaning set forth in Section 6(a).

 

23



--------------------------------------------------------------------------------

(ooo) “ROFO Offer Shares” shall have the meaning set forth in Section 6(a).

(ppp) “ROFO Offeree Shareholders” shall have the meaning set forth in
Section 6(a).

(qqq) “Rule 144” shall mean Rule 144 (or any successor provisions) under the
Securities Act.

(rrr) “Sale Notice” shall have the meaning set forth in Section 4(a).

(sss) “Securities Act” shall mean the Securities Act of 1933, as amended.

(ttt) “Shareholder” shall have the meaning set forth in the Recitals hereto.

(uuu) “Share Incentive Plan” shall have the meaning set forth in the Recitals
hereto.

(vvv) “Share Purchase Agreement” shall mean that certain Share Purchase
Agreement dated as of June 19, 2007, by and among the Company, Serafina
Acquisition Limited, a Bermuda exempted company, Intelstat Holdings, Ltd., a
Bermuda company, and the shareholders signatory thereto.

(www) “Silver Lake” shall mean the shareholders listed on Schedule B hereto.

(xxx) “60% Seller” shall have the meaning set forth in Section 5(a).

(yyy) “Sponsor Shareholders” shall mean (i) the BC Investors and (ii) Silver
Lake.

(zzz) “Sponsor Shareholders Call Right” shall have the meaning set forth in
Section 11(a).

(aaaa) “Subsidiary” and “Subsidiaries” shall mean any corporation, partnership,
joint venture or other entity during any period in which at least a 50% voting,
equity or profits interest is owned, directly or indirectly, by the Company or
any successor to the Company.

(bbbb) “Tag-Along Right” shall have the meaning set forth in Section 4(c).

(cccc) “Tag-Along Seller” shall have the meaning set forth in Section 4(c).

(dddd) “Tag-Along Shares” shall have the meaning set forth in Section 4(b).

 

24



--------------------------------------------------------------------------------

(eeee) “10% Seller” shall have the meaning set forth in Section 4(a).

(ffff) “Termination of Employment” shall mean the time when the
employee-employer relationship between a Management Shareholder and the Company
or one of its Subsidiaries is terminated for any reason, with or without Cause,
including, but not by way of limitation, a termination by resignation,
discharge, disability, death or retirement, but excluding a termination where
there is a simultaneous reemployment by the Company or one of its Subsidiaries.
The committee appointed to administer the Share Incentive Plan (or the Board)
shall determine the effect of all matters and questions relating to Termination
of Employment, including, but not by way of limitation, all questions of whether
a particular leave of absence constitutes a Termination of Employment.

(gggg) “Transfer” shall mean to sell, assign, transfer, convey, pledge or
otherwise dispose of; and “Transferred”, “Transferee”, “Transferability”, and
“Transferor” shall each have a correlative meaning. For the avoidance of doubt,
a sale, transfer, conveyance, assignment, pledge, encumbrance, hypothecation or
other disposition of an interest in any Shareholder all or substantially all of
whose assets are Common Shares shall constitute a “Transfer” for purposes of
this Agreement, as if such interest was a direct interest in the Company.

(hhhh) “Vested Options” shall have the meaning set forth in the Recitals hereto.

[signature page follows]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Shareholders Agreement
as of the date first above written.

 

INTELSAT GLOBAL, LTD.

By:

 

/s/ David McGlade

Name:

 

David McGlade

Title:

 

Chief Executive Officer

SHAREHOLDERS:

 

For and on behalf of the Limited Partnerships
comprising BC European Capital VIII – 1 to 12
and 14 to 34:

By:

 

/s/ Raymond Svider

Name:

  Raymond Svider

Title:

 

By:

 

/s/ Denis Villafranca

Name:

  Denis Villafranca

Title:

 

For and on behalf of BC European Capital 35 SC:

By:

 

/s/ Raymond Svider

Name:

  Raymond Svider

Title:

 

By:

 

/s/ Denis Villafranca

Name:

  Denis Villafranca

Title:

 

For and on behalf of BC European Capital 36 SC:

By:

 

/s/ Raymond Svider

Name:

  Raymond Svider

Title:

 

By:

 

/s/ Denis Villafranca

Name:

  Denis Villafranca

Title:

 

For and on behalf of BC European Capital 37 SC:

By:

 

/s/ Raymond Svider

Name:

  Raymond Svider

Title:

 

By:

 

/s/ Denis Villafranca

Name:

  Denis Villafranca

Title:

 

[Signature Page to Management Shareholders Agreement of Intelsat Global, Ltd.]



--------------------------------------------------------------------------------

For and on behalf of BC European

Capital – Intelsat Syndication L.P.:

By:

 

/s/ Raymond Svider

Name:

  Raymond Svider

Title:

 

By:

 

/s/ Denis Villafranca

Name:

  Denis Villafranca

Title:

 

For and on behalf of BC European Capital 38 SC:

By:

 

/s/ Raymond Svider

Name:

  Raymond Svider

Title:

 

By:

 

/s/ Denis Villafranca

Name:

  Denis Villafranca

Title:

 

For and on behalf of BC European Capital 39 SC:

By:

 

/s/ Raymond Svider

Name:

  Raymond Svider

Title:

 

By:

 

/s/ Denis Villafranca

Name:

  Denis Villafranca

Title:

 

For and on behalf of BC European

Capital – Intelsat Co-Investment

By:

 

/s/ Raymond Svider

Name:

  Raymond Svider

Title:

 

By:

 

/s/ Denis Villafranca

Name:

  Denis Villafranca

Title:

 

For and on behalf of BC European

Capital – Intelsat Co-Investment 1

By:

 

/s/ Raymond Svider

Name:

  Raymond Svider

Title:

 

By:

 

/s/ Denis Villafranca

Name:

  Denis Villafranca

Title:

 

[Signature Page to Management Shareholders Agreement of Intelsat Global, Ltd.]



--------------------------------------------------------------------------------

SILVER LAKE PARTNERS III, L.P. By:  

Silver Lake Technology Associates III, L.P.,

its general partner

By:   SLTA III (GP), L.L.C., its general partner By:   Silver Lake Group,
L.L.C., its managing member By:  

/s/ Egan Durban

Name:   Egan Durban Title:   SILVER LAKE TECHNOLOGY INVESTORS III, L.P. By:  

Silver Lake Technology Associates III, L.P.,

its general partner

By:   SLTA III (GP), L.L.C., its general partner By:  
Silver Lake Group, L.L.C., its managing member By:  

/s/ Egan Durban

Name:   Egan Durban Title:  

Each Management Shareholder has agreed to be bound by the terms of this
Agreement by execution and delivery of the signature page set forth as Exhibit A
hereto.

[Signature Page to Management Shareholders Agreement of Intelsat Global, Ltd.]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SIGNATURE PAGE TO

THE MANAGEMENT SHAREHOLDERS AGREEMENT OF

INTELSAT GLOBAL, LTD.

By execution of this signature page,                          hereby agrees to
become a party to, be bound by the obligations of, and receive the benefits of,
that certain Management Shareholders Agreement of Intelsat Global, Ltd.,
effective as of February 4, 2008, by and among Intelsat Global, Ltd. (formerly
known as Serafina Holdings Limited), a Bermuda exempted company (the “Company”),
the shareholders of the Company signatory thereto and certain other parties
named therein, as amended from time to time thereafter.

 

 

[Name of Management Shareholder] Residence Address:

 

 

[signatures continue on following page]

 

A-1



--------------------------------------------------------------------------------

Accepted:

 

INTELSAT GLOBAL, LTD. By:  

 

Name:   Title:  

SHAREHOLDERS:

 

For and on behalf of the Limited Partnerships

comprising BC European Capital VIII – 1 to 12 and 14 to 34:

By:  

 

Name:   Title:   For and on behalf of BC European Capital 35 SC: By:  

 

Name:   Title:   For and on behalf of BC European Capital 36 SC: By:  

 

Name:   Title:   For and on behalf of BC European Capital 37 SC: By:  

 

Name:   Title:  

 

A-2



--------------------------------------------------------------------------------

For and on behalf of BC European

Capital – Intelsat Syndication L.P.:

By:  

 

Name:   Title:   For and on behalf of BC European Capital 38 SC: By:  

 

Name:   Title:   For and on behalf of BC European Capital 39 SC: By:  

 

Name:   Title:  

For and on behalf of BC European

Capital – Intelsat Co-Investment

By:  

 

Name:   Title:  

For and on behalf of BC European

Capital – Intelsat Co-Investment 1

By:  

 

Name:   Title:  

 

A-3



--------------------------------------------------------------------------------

SILVER LAKE PARTNERS III, L.P. By:  

Silver Lake Technology Associates III, L.P.,

its general partner

By:   SLTA III (GP), L.L.C., its general partner By:   Silver Lake Group,
L.L.C., its managing member By:  

 

Name:   Title:   SILVER LAKE TECHNOLOGY INVESTORS III, L.P. By:  

Silver Lake Technology Associates III, L.P.,

its general partner

By:   SLTA III (GP), L.L.C., its general partner By:   Silver Lake Group,
L.L.C., its managing member By:  

 

Name:   Title:  

 

A-4



--------------------------------------------------------------------------------

SCHEDULE A

BC Investors

BC European Capital VIII – 1

BC European Capital VIII – 2

BC European Capital VIII – 3

BC European Capital VIII – 4

BC European Capital VIII – 5

BC European Capital VIII – 6

BC European Capital VIII – 7

BC European Capital VIII – 8

BC European Capital VIII – 9

BC European Capital VIII – 10

BC European Capital VIII – 11

BC European Capital VIII – 12

BC European Capital VIII – 14

BC European Capital VIII – 15

BC European Capital VIII – 16

BC European Capital VIII – 17

BC European Capital VIII – 18

BC European Capital VIII – 19

BC European Capital VIII – 20

BC European Capital VIII – 21

BC European Capital VIII – 22

BC European Capital VIII – 23

BC European Capital VIII – 24

 

A-5



--------------------------------------------------------------------------------

BC European Capital VIII – 25

BC European Capital VIII – 26

BC European Capital VIII – 27

BC European Capital VIII – 28

BC European Capital VIII – 29

BC European Capital VIII – 30

BC European Capital VIII – 31

BC European Capital VIII – 32

BC European Capital VIII – 33

BC European Capital VIII – 34

BC European Capital VIII – 35 SC

BC European Capital VIII – 36 SC

BC European Capital VIII – 37 SC

BC European Capital VIII – 38 SC

BC European Capital VIII – 39 SC

BC European Capital – Intelsat Co-Investment, L.P.

BC European Capital – Intelsat Co-Investment 1, L.P.

BC European Capital – Intelsat Syndication L.P.

 

A-6



--------------------------------------------------------------------------------

SCHEDULE B

Silver Lake

Silver Lake Partners III, L.P.

Silver Lake Technology Investors III, L.P.

 

A-7